Citation Nr: 0813737	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-41 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
the cause of the veteran's death.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 
1318. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
February 1961.  He died in March 2002.  The appellant is the 
veteran's surviving spouse.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  A July 2002 rating decision denied service connection for 
the cause of the veteran's death, finding that the evidence 
did not relate the veteran's terminal rectal adenocarcinoma 
or gastric carcinoma to service; and denied DIC under 38 
U.S.C.A. 
§ 1318, finding that the veteran had not been continuously 
rated totally disabled by reason of service-connected 
disabilities for a period of 10 years or more immediately 
preceding his death; notice of this decision was issued on 
July 27, 2002; and the appellant did not enter a notice of 
disagreement with this decision.

2.  The evidence associated with the claims file subsequent 
to the July 2002 rating decision denial of service connection 
for the cause of the veteran's death and denial of DIC under 
38 U.S.C.A. § 1318, when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the appellant's claim on either issue.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision that denied service 
connection for the cause of the veteran's death and denied 
DIC under 38 U.S.C.A. § 1318 became final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

2.  The evidence associated with the claims file subsequent 
to the July 2002 rating decision denials of service 
connection for the cause of the veteran's death and DIC under 
38 U.S.C.A. § 1318 is not new and material, and these claims 
are not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007).  Proper VA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The duty to notify provisions of the statute and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board finds that VA has met the notice and 
duty to assist provisions of the VCAA.  Letters from the RO 
dated in August 2004 and July 2005 satisfied the duty to 
notify provisions, as they specifically advised the appellant 
of the prior final July 2002 rating decision denials of 
service connection for the cause of the veteran's death and 
DIC under 38 U.S.C.A. § 1318, the basis of the prior final 
denial, and what information or evidence is necessary to 
reopen the claims.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The appellant was also requested to send to VA all 
evidence in her possession that pertained to these claims.  
See 38 C.F.R. § 3.159(b)(1). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the claim to reopen service 
connection for the cause of the veteran's death is being 
denied, and no effective date will be assigned, the Board 
finds that there can be no possibility of any prejudice to 
the appellant under the holding in Dingess, supra.  

VA has a duty to assist a claimant in the development of 
claims.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the evidence received includes a death certificate, VA 
reports of hospitalization, and a VA examiner's opinion.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  The appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of the claims, including through evidence and 
argument presented through her representative.  The Board is 
satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

New and Material Evidence to Reopen Claims

In this case, in the October 2004 rating decision on appeal, 
and in the October 2005 statement of the case, the RO appears 
to have implicitly found that new and material evidence had 
been received to reopen service connection for the cause of 
the veteran's death, and reopened and denied the claim on the 
merits (applying a preponderance of the evidence standard).  
The October 2004 rating decision on appeal found that new and 
material evidence had not been received to reopen a claim for 
DIC under 38 U.S.C.A. § 1318, while it is unclear from the 
October 2005 statement of the case whether the claim was 
denied because new and material evidence had not been 
received or whether the claim was implicitly reopened and 
denied on the merits.  Regardless of the RO's actions, the 
Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2007).   

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the VA Secretary shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108.

In this case, a July 2002 rating decision denied service 
connection for the cause of the veteran's death, finding that 
the evidence did not relate the veteran's terminal rectal 
adenocarcinoma or gastric carcinoma to service; and denied 
DIC under 
38 U.S.C.A. § 1318, finding that the veteran had not been 
continuously rated totally disabled by reason of service-
connected disabilities for a period of 10 years or more 
immediately preceding his death; notice of this decision was 
issued on July 27, 2002; and the appellant did not enter a 
notice of disagreement with this decision.
Because the appellant did not enter a notice of disagreement 
with this decision within one year of mailing of notice of 
the decision, the July 2002 rating decision became final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

Reopening Service Connection for the Cause of Death

To establish service connection for the cause of the 
veteran's death, evidence must be received that links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. 
§§ 3.303, 3.310, 3.312 (2007); Ruiz v. Gober, 10 Vet. App. 
352 (1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must alone or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it combined to cause 
death, or that it aided or lent assistance to the production 
of death.  That is, that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The evidence of record at the time of the July 2002 rating 
decision included a Certificate of Death that showed that the 
veteran died on March [redacted], 2002 from gastric carcinoma that was 
due to or a consequence of colon cancer.  The veteran was not 
service-connected for colon cancer or gastric carcinoma at 
the time of his death.  The evidence shows that, at the time 
of the veteran's death, he was service-connected for a 
psychiatric disorder (dysthymic disorder with episodes of 
major depression), rated 70 percent disabling, weakness and 
flexion deformity of the left hand, rated 10 percent 
disabling, and orchitis and atrophy of the right testicle, 
rated noncompensably (0 percent) disabling.  

The evidence established that since the 1960s the veteran's 
psychiatric disability included psychogenic gastrointestinal 
reaction, and that he had a duodenal ulcer in the 1960s.  VA 
treatment records dated from 1989 to 1991 show that prior to 
his death the veteran had been treated for colon cancer 
(rectal adenocarcinoma) and peptic ulcer disease first 
diagnosed many years after service in 1989 (peptic ulcer 
disease) and 1991 (rectal adenocarcinoma).  VA treatment 
records dated in 2001 reflect a 10 year history of colon 
cancer that had been treated with colon resection, 
chemotherapy and radiotherapy, and history of gastric cancer 
diagnosed in March 2001, with partial gastrectomy.  

The evidence of record at the time of the July 2002 rating 
decision included that in 1991 the veteran claimed service 
connection for rectal adenocarcinoma and a stomach disorder.  
Service connection for rectal adenocarcinoma and peptic ulcer 
disease was denied in a September 1991 rating decision. 

The evidence of record at the time of the July 2002 rating 
decision included the appellant's written statements that 
indicated that the veteran had been treated for continuous 
stomach pain in service, he had been hospitalized for his 
stomach disorder, and had been treated at VA.  The appellant 
contended that the veteran's death was caused by a disorder 
that started while he was in service.  

The additional evidence received since the July 2002 rating 
decision includes the appellant's statement that she believed 
the veteran's stomach cancer must have been a progression of 
the service-connected gastrointestinal symptomatology that 
was variously diagnosed through the years and includes 
duodenal ulcer with severe gastric discomfort.  She contended 
that the veteran's service-connected psychiatric disorder, 
including gastrointestinal disorder and peptic ulcer disease, 
was a contributory factor to the fatal outcome of stomach 
cancer.  

The additional evidence received since the July 2002 rating 
decision includes a VA hospital discharge summary for 
hospitalization from January to March 2002 (report dictated 
in October 2002).  This report shows that the veteran was 
admitted to the hospital in January 2002 for abdominal pain, 
and that the veteran died on March [redacted], 2002.  

The additional evidence received since the July 2002 rating 
decision includes a May 2004 VA medical opinion that the 
veteran's death was caused by or a result of the (non-
service-connected) carcinomatosis of the rectum that was 
originally resected in February 1991; and it was unlikely 
("not as likely as not") that the cause of the veteran's 
death was stomach cancer that had been resected in 1979; and, 
because schistosomiasis had been well documented in the 
veteran prior to the appearance of both of the carcinomas 
(rectum and stomach), there was no etiologic relationship 
between ("caused by or the result of") the veteran's 
schistosomiasis and his death.  

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the July 2002 decision that was 
not previously submitted to agency decisionmakers, when 
considered with previous evidence of record, does not relate 
to an unestablished fact of relationship between the 
veteran's rectal adenocarcinoma or gastric carcinoma and 
service or a service-connected disability, including service-
connected dysthymic disorder with episodes of major 
depression.  The additional evidence does not even relate the 
veteran's peptic ulcer disease to his stomach cancer.  

The additional evidence includes a negative VA medical 
opinion (May 2004).  Such medical evidence that only tends to 
weigh against the claim, in the context of all the evidence 
of record that does not include any favorable medical nexus 
opinion evidence, cannot constitute new and material evidence 
because it does not, on its face, raise a reasonable 
possibility of substantiating the claim for service 
connection for the cause of the veteran's death.  Evidence is 
"probative" when it "tend[s] to prove, or actually 
prov[es] an issue."  BLACK'S LAW DICTIONARY 1203 (6th 
ed.1990), as quoted in Hickson v. West, 11 Vet. App. 374, 378 
(1998).  In this case, the May 2004 negative opinion that 
only tends to disprove the element of nexus of the veteran's 
death to service does not have any tendency to prove the 
claim for service connection for the cause of the veteran's 
death.  See Heuer v. Brown, 7 Vet. App. 379, 386-87 (1995) 
(holding that there was no new and material evidence to 
reopen claim where newly presented evidence was not 
"accompanied by any medical evidence indicating a nexus to 
service"); Bostain v. West, 11 Vet. App. 124, 127-28 (1998) 
(private physician's speculative opinion of "may have" 
tended to weaken rather than strengthen the previous evidence 
and is, a fortiori, not corroborative); Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) (on claim to reopen service 
connection, statement from physician about possibility of 
nexus was too general and inconclusive to constitute material 
evidence to reopen).  

The appellant's additional lay assertions of such nexus are 
not new evidence because they have previously been asserted 
and considered prior to the July 2002 rating decision.  Her 
additional statements assert theories of causation, but do 
not include competent medical evidence to show any 
relationship between the veteran's service-connected 
disabilities and his death.  For these reasons, the Board 
finds that the evidence associated with the claims file 
subsequent to the July 2002 rating decision is not new and 
material, and a previously denied claim for service 
connection for the cause of the veteran's death is not 
reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Reopening DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318(a), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service connected.  A "deceased veteran" 
for purposes of this provision is a veteran who dies not as 
the result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b) (West 2002); 
38 C.F.R. § 3.22 (2007).  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the veteran's separation from service.  
The appellant would also be eligible if the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
Id.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

The evidence of record at the time of the July 2002 rating 
decision that denied DIC under 38 U.S.C.A. § 1318 included 
the Certificate of Death that showed that the veteran died on 
March [redacted], 2002 from gastric carcinoma that was due to or a 
consequence of colon cancer, and that, combined, the 
veteran's service-connected disabilities had been rated 70 
percent disabling since 1982, including 70 percent disabling 
in the 10 years immediately preceding the veteran's death. 

The evidence of record at the time of the July 2002 rating 
decision that denied DIC under 38 U.S.C.A. § 1318 included a 
prior final Board decision in February 1988 that denied a 
disability rating in excess of 70 percent for the veteran's 
service-connected psychiatric disorder, and denied a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  The evidence included 
the veteran's written statement that his condition had 
worsened, filed in conjunction with a claim for increased 
rating in excess of 70 percent for service-connected 
psychiatric disorder, which increase was denied in a 
September 1991 rating decision.  The veteran entered a notice 
of disagreement with the September 1991 rating decision 
denial of increased rating for service-connected psychiatric 
disorder and service connection for rectal adenocarcinoma and 
peptic ulcer disease but, after the RO issued a statement of 
the case, did not file a timely substantive appeal; 
therefore, the September 1991 rating decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007). 

The additional evidence received since the July 2002 rating 
decision includes the appellant's statements asserting that, 
because the veteran had from 1978 to 1980 been granted a 
TDIU, the 100 percent rating should have been continued, and 
that the veteran's psychiatric symptoms warranted a 100 
percent disability rating for the period 10 years prior to 
the veteran's death.  The additional evidence received since 
the July 2002 rating decision also includes the May 2004 VA 
medical opinion that does not provide any basis for service 
connection or a higher disability rating.  

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the July 2002 decision that was 
not previously submitted to agency decisionmakers, when 
considered with previous evidence of record, does not relate 
to an unestablished fact of a continuous total disability 
rating for 10 or more years immediately preceding the 
veteran's death.  The additional written assertions as to the 
appellant's belief that the veteran should have been rated 
100 percent disabled for 10 or more years immediately 
preceding his death does not establish the required 100 
percent rating for 10 years.  The appellant has not raised 
any claim of clear and unmistakable error in the otherwise 
final September 1991 rating decision denial of increased 
rating for service-connected psychiatric disorder and service 
connection for rectal adenocarcinoma and peptic ulcer 
disease.  For this reason, the Board finds that the evidence 
associated with the claims file subsequent to the July 2002 
rating decision is not new and material, and a previously 
denied claim for DIC under 38 U.S.C.A. § 1318 is not 
reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


ORDER

New and material evidence has not been received, and a 
previously denied claim for service connection for the cause 
of the veteran's death is not reopened.

New and material evidence has not been received, and a 
previously denied claim for DIC under 38 U.S.C.A. § 1318 is 
not reopened.


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


